DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12-29-2020 have been fully considered but they are not persuasive. 
Applicant argues…
Fujiura merely describes keeping the mold temperature at 90 to 110°C. Noting that the pre-gelling agent is a reason for choosing the above temperature rang
This is not found to be persuasive because…
As noted in applicant’s argument Fujiura discloses that the mold temperature is kept at a relatively low temperature (50 to 150 °C). Furthermore, Fujiura teaches on ([0042]) that Specific examples of the pre-gelling agent include Metabrene™ JF-001, JF-003, KP-0929, KP-930, and KP-0917 (trade names manufactured by Mitsubishi Rayon Co., Ltd.). ), ZEFIAC™ F-301, F-351, F-320, F-340, F-345 (above, product name manufactured by Aica Kogyo Co., Ltd.) and other (meth) acrylic resins. Can be mentioned. 405 Among these, Metabrene™ JF-001 (active temperature 75 to 85 ° C) and ZEFIAC™ F-20 (active temperature 100 to 110 °C) have a thickening effect and a gelling effect during heating. Is preferable because it is high. As such, it is understood that the depending on the pre-gelling compound chosen, it will impact and change the temperature utilized to active or not active the pre-gelling .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.) Claim(s) 1-8, & 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hirobumi Watanabe (JP-2002/240,094, hereinafter Watanabe), Wikipedia's Article on Injection Moulding (Injection Moulding, 2014, hereinafter WAIM) inview of Hiroshi Fujiura (JP-2014/173,063, hereinafter Fujiura) and in view of Akira Imada (US-2016/0,017,142, hereinafter Imada) Regarding claim 1, 	
A method for injection-molding a thermosetting resin composition, comprising:
injecting a thermosetting resin composition into a mold while a curing reaction of the thermosetting resin composition is incomplete; 
wherein a mold temperature is 35 °C or less
controlling a temperature of the thermosetting resin composition according to its cure temperature, thereby maintaining a semi-cured state without completely curing the thermosetting resin; and 
removing the injected thermosetting resin composition in a state of a semi-cured product from the mold without heating.
Watanabe teaches the following: 
& d.) (Pg. 4, lines 157-159) teaches that in the invention disclosed the molded product 200 is molded by the heating cylinder portion 140 and the mold 150 in one cycle of molding, material injection, cooling holding, mold opening, separation of the runner portion 210, and removal of the molded product 200. Noting, that no additional heat is applied to the mold after injection molding. Nor is there any motivation provided to do so.


(a)'s use of a thermosetting resin, (b), (c), & (d)'s removal of the article in a semi-cured state.
Regarding Claim 11, in analogous art for injection molding of polymeric resins, WAIM suggests details regarding optimizing the temperature utilized for the injection molding machine, and details regarding optimizing the temperature utilized for the mold, and in this regard WAIM teaches the following:
& d.) (Abstract) teaches that injection moulding is a manufacturing process for producing parts from both thermoplastic and thermosetting plastic materials. Material is fed into a heated barrel, mixed, and forced into a mold cavity where it cools and hardens to the configuration of the mold cavity. (Processing Characteristics) teaches that if a thermosetting polymer is not ejected from the injection barrel in a timely manner, chemical crosslinking may occur causing the screw and check valves to seize and potentially damaging the injection moulding machine. As such it is understood that if too much crosslinking or curing transpires potential damage may occur to the injection moulding machine. Noting, that the materials curing process is complete when it is fully harden and that curing may transpire during and after the injection process has begun. 
& c.) (Mould Design) teaches that the standard method of cooling is passing a coolant (usually water) through a series of holes drilled through the mould plates and connected by hoses to form a continuous pathway. The coolant absorbs heat 
 	WAIM further suggests that the benefit of utilizing an optimized temperature for the mold and injection molding device is it provides a means for controlling the curing of the thermosetting resin injected into a mold, (Mould Design).
 	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for manufacturing injection molded articles from a resin material of Watanabe, by utilizing an optimized temperature for the mold and injection molding device for a thermosetting plastic resin, as taught by WAIM. Highlighting, implementation of an optimized temperature for the mold and injection molding device for the thermosetting plastic resin is it allows for controlling the curing of the thermosetting resin injected into a mold.


(b), (c)'s maintain a semi cured state, (d)'s removal of the article in a semi-cured state

It should be recalled that WAIM teaches that cooling the mold allows for absorbing heat from the mould (which has absorbed heat from the hot plastic) and keeps the mould at a proper temperature to solidify the plastic at the most efficient rate , (Mould Design). Highlighting, that curing in the mold via cooling transpires after being injected. Wherein, it is understood that the material achieves a states of semi-cured throughout the curing process until the curing process is completed. Wherein it is understood that a materials curing process is complete when it is fully harden, (Abstract).Regarding Claim 1, in analogous art for producing electronic components via injection molding from thermoset resins and removing them from the mold, Fujiura suggests details regarding the component in a semi-cured state, including removing the component from the mold in a semi-cured state, and in this regard Fujiura teaches the following: 
([0005]) teaches that the mold temperature is kept at a relatively low temperature (50 to 150 °C). Further, it is understood that the depending on the pre-gelling compound chosen, it will impact and change the temperature utilized in order to active or not active the pre-gelling compound. As such, motivation is provided for optimizing the mold temperature utilized on thermosetting materials. ([0042)]
& d.) ([0021]) teaches that the mold is opened, and the electronic / electrical component element encapsulated and molded with a semi-cured epoxy resin composition, which is a semi-cured molded product, is taken out and is semi-cured by post-curing. As such it is understood that the epoxy resin remains semi-cured throughout the entire injection process, including the removal. Noting, that a thermosetting resin, once cured remains cured. Additionally, ([0023]) also recognizes that the temperature implemented in the injection assembly impacts the fluidity of the injected resin. As such the case law for result effective variables can be applied to the temperature implemented for the injection temperature of the liquid epoxy resin if needed and the injection assembly apparatus.
 	Fujiura further suggests that the benefit of removing the article from the mold in a semi-cured states is it provides a means for the curing reaction rate to be as low as 30 
Regarding claim 1, Watanabe/WAIM/Fujiura is silent on the following limitation(s): 
(b)’s mold temperature range
Recalling that both WAIM & Fujiura teaches that the implementation of an optimized temperature utilized for the injection temperature of the liquid epoxy resin and the mold being injected into provides a means for controlling the curing of the thermosetting epoxy resin.
Regarding Claim 1, in analogous art for injection molding thermoset resins and removing the article from the mold, Imada suggests details regarding the mold temperature, 
([0055]) teaches that he injection molding may be performed by using commercially available apparatus such as “NEX150” manufactured by Nissei Plastic Industrial Co., Ltd., “NEX70000” manufactured by Nissei Plastic Industrial Co., Ltd., and “NEX500” manufactured by Nissei Plastic Industrial Co., Ltd. At this point, in view of resin melting, a cylinder temperature is preferably in a range of 170° C. to 280° C. In addition, in view of productivity, the mold temperature is preferably in a range of 30° C.to 120° C. Noting, applying a known technique to a known device (method, or product) ready for improvement to yield predictable results allows for the case law related to KSR to be recited. Consequently, citing the case law for KSR, "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). 
 	Imada further suggests that the benefit of implementing a mold temperature in the range of 30° C to 120° C is it provides a means for keeping the productivity in mind, i.e. an acceptable productivity level. Noting, that the case law for KSR was implemented regarding the utilization of a known mold temperature range.	 	It would have been obvious to one of ordinary skill in the art before the effective 
Regarding claim 2, Watanabe/WAIM is silent on the following: 
Wherein the thermosetting resin composition is converted to the state of the semi-cured product in the mold
It should be noted that WAIM teaches that injection moulding is manufacturing process for producing parts from both thermoplastic and thermosetting plastic materials. Material is fed into a heated barrel, mixed, and forced into a mold cavity where it cools and hardens to the configuration of the mold cavity. Noting, that the materials curing process is complete when it is fully harden. Highlighting, that curing transpires after being injected and during cooling. Wherein, it is understood that the material achieves a states of semi-cured throughout the curing process until the curing process is completed, (Abstract).
Regarding Claim 2, in analogous art as applied above in claim 1, Fujiura suggests details regarding the component in a semi-cured state, including removing the component from the mold in a semi-cured state, and in this regard Fujiura teaches the following: 
([0021]) teaches that the mold 1 is opened, and the electronic / electrical component element 2 encapsulated and molded with a semi-cured epoxy resin composition, which is a semi-cured molded product, is taken out and is semi-cured by post-curing. Allow the composition to fully cure via the post-curing step. This can be performed by leaving a plurality of semi-cured molded products taken out from the mold 1 together on the heating stage or in a heating oven. Wherein it is understood that the component achieves the semi-cured state while in the mold, and curing is not completed until a post-processing heating is implemented on the article.
The same rejection rationale and analysis that was used previously for claim 1, can be applied here and should be referred to for this claim as well
Regarding claim 3, 
Wherein after the thermosetting resin composition is injected and before being removed from the mold, the thermosetting resin composition is cooled in the mold until becoming solidified.
Watanabe teaches the following: 
(Pg. 4, lines 157-159) teaches that in the invention disclosed the molded product 200 is molded by the heating cylinder portion 140 and the mold 150 in one cycle of molding, material injection, cooling holding, mold opening, separation of the runner portion 210, and removal of the molded product 200. Noting, that no 
Regarding claim 4, 
Wherein after the solidified thermosetting resin composition is removed from the mold, the thermosetting resin composition is separated by cutting into a part to be an article and an unnecessary part.
Watanabe teaches the following:
(Abstract & [0003]-[0004]) teaches that the runner portion of the molded article produced during the injection cycle is separated by cutting away the desired molded article and from the inessential runner portion apart.
Regarding claim 5, Watanabe/WAIM are silent on the following: 
Wherein the part to be an article is then heated to progress a thermosetting reaction of the thermosetting resin composition
Regarding Claim 5, in analogous art as applied above, Fujiura suggests details regarding post-curing the articles removed in a semi-cured state, and in this regard Fujiura teaches the following: 
([0027]) teaches that post-curing after the semi-cured molded article is removed from the mold can be performed, for example, by heating at 100 ° C for 2 hours.
 

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for manufacturing injection molded articles from a thermosetting resin of Watanabe/WAIM, by implementing a post-curing process, as taught by Fujiura. Highlighting, implementation of post curing process allows for the curing reaction rate to be as low as 30 % to 55 %, in turn the molding time in the mold can be shortened
Regarding claim 6-7, 
Wherein the unnecessary part is used as a reworked raw material. 
Wherein the unnecessary part is ground, a resultant ground product is mixed with a fresh thermosetting resin composition, and a resultant mixture is used to perform injection molding.
Watanabe teaches the following: 
(Abstract, [0003]-[0004]) teaches that the spruces are cut off the main molded part, the spruces are collected in a box, the spruces are then recycled into raw material via crushing and mixing together with new material.

Regarding claim 8, 
Wherein the thermosetting resin composition is injected from a cylinder into the mold and 
the thermosetting resin composition in the cylinder is kept at a temperature lower than a cure temperature of the resin composition 
Watanabe teaches the following: 

    PNG
    media_image1.png
    126
    428
    media_image1.png
    Greyscale
Depicted in (Fig. 1) and recreating the image provided below from the article is the injection molding unit. As shown, the resin composition is injected from the barrel into the mold. Noting, that the barrel has a cylindrical shape. 

Regarding claim 8, Watanabe/WAIM are silent on the following limitation(s): 
(b)
It should be noted that WAIM also depicts a similar apparatus in addition WAIM Page 13 mentions that if a thermosetting polymer is not ejected from the injection barrel in a timely manner, chemical crosslinking may occur causing the screw and check valves to seize and potentially damaging the injection molding machine... Solidification in the injection barrel and screw can be problematic and have financial repercussions; therefore, minimizing the thermoset curing within the barrel is vital, (Processing 
Regarding Claim 8, in analogous art as applied above, Fujiura suggests details regarding the injection molded material within the injection molding machine, and in this regard Fujiura teaches the following: 
(Fig. 1, part(s) (3) & (15)) depicts the liquid resin, and the injection nozzle. ([0023]) teaches that when injecting the liquid epoxy resin composition into the mold, the injection temperature of the liquid epoxy resin composition is set to a low temperature, and then injected. Specifically, the injection temperature of the liquid epoxy resin composition is preferably 50 °C to 70 °C. If it is less than 50 °C, the fluidity may be deteriorated. On the other hand, when it exceeds 70 °C, there is a possibility that a partial curing or gelation reaction may proceed in the injection nozzle. Highlighting, that the author identifies any partial curing or gelation reaction in the injection nozzle, is an undesirable outcome. Additionally, it should be noted that the injection temperature implemented has an impact on a gelation reaction occurring within the injection nozzle. 
 	Fujiura further suggests that the benefit of regulating the temperature range of the injected molded material below its curing temperature prior to injection is it 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for manufacturing injection molded articles from a thermosetting resin of Watanabe/ WAIM, by implementing regulated temperature range for the injected molded material that is below its curing temperature prior to injection, as taught by Fujiura. Highlighting, implementation of a regulated temperature range for the injected molded material that is below its curing temperature prior to injection is it allows for reducing the possibility that a partial curing or gelation reaction may proceed in the injection nozzle.
Regarding claim 11, Watanabe is silent on the following: 
Wherein the thermosetting resin composition is removed from the mold after the thermosetting resin composition reaches a temperature 50 °C or more lower than a cure temperature of the resin composition
Regarding Claim 11, in analogous art as applied above, WAIM suggests details regarding optimizing the temperature utilized for the injection molding machine, and details regarding optimizing the temperature utilized for the mold, and in this regard WAIM teaches the following:
(Abstract) Material for the part is fed into a heated barrel, mixed, and forced into a mold cavity, where it cools and hardens to the configuration of the cavity. Noting, that the temperature is not directly addressed. (Processing Characteristics) teaches that the cooling duration is dramatically reduced by the 
The same rejection rationale and analysis that was used previously for claim 1, can be applied here and should be referred to for this claim as well.


([0019]) teaches that it is preferable that the cure reaction rate of the liquid epoxy resin composition with which is injected becomes in the range of 30 to 55%. If the curing reaction rate is less than 30%, curing is insufficient, and thus the cured product cannot be easily taken out from the mold while maintaining the shape, or becomes difficult. On the other hand, under conditions where the curing reaction rate exceeds 55%, it takes time to cure and the productivity may not be sufficiently improved. In addition, in order to prevent a decrease in productivity, when cured in a short time, internal stress is generated due to curing shrinkage, and defects such as cracks are likely to occur. ([0022]) teaches that In the method of manufacturing the components according to the present embodiment, allow for the curing reaction rate to be as low as 30 to 55%, thus the molding time in the mold can be shortened allowing for the productivity to be enhanced. Summarized, WAIM makes mentions removing the resin after cooling and cooling to a desired temperature. Wherein temperature is recognized as a result effective variable due to its impact on the curing. Furthermore, WAIM mentions that the cooling duration is dramatically reduced by the implementation of cooling lines circulating water or oil from a thermolator. Fujiura teaches to maximize production by way of minimizing the time spent in the mold. 
 	Fujiura further suggests that the benefit of optimizing the demolding process such as the time spent in the mold, is it provides a means for the molding time in the mold to be shortened, leading to the productivity to be enhanced, ([0022])  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for manufacturing injection molded articles from a thermosetting resin of Watanabe/ WAIM, by optimizing the demolding process, as taught by Fujiura. Highlighting, implementation of an optimized demolding process allows for the molding time in the mold to be shortened, leading to the productivity to be enhanced.

Regarding claim 12, 
Injecting a thermosetting resin composition into a mold while a curing reaction of the thermosetting resin composition is incomplete;
wherein a mold temperature is 35 °C or less
 b.) controlling a temperature of the thermosetting resin composition according to its cure temperature, thereby maintaining a semi-cured state without completely curing the thermosetting resin: 
c. ) removing the injected thermosetting resin composition in a state of a semi-cured product from the mold; and 
d.) preventing application of heat to complete curing of the injected thermosetting resin so as to maintain plasticity of the injected thermosetting resin 
Watanabe teaches the following: 
& e.) (Pg. 4, lines 157-159) teaches that in the invention disclosed the molded product 200 is molded by the heating cylinder portion 140 and the mold 150 in one cycle of molding, material injection, cooling holding, mold opening, separation of the runner portion 210, and removal of the molded product 200. Noting, that no additional heat is applied to the mold after injection molding. Nor is there any motivation provided to do so.
Regarding claim 12, Watanabe is silent on the following limitation(s): 
(a)'s use of a thermosetting resin, (b), (c), & (d)'s removal of the article in a semi-cured state. 
Regarding Claim 12, in analogous art for injection molding of polymeric resins, WAIM suggests details regarding optimizing the temperature utilized for the injection molding machine, and details regarding optimizing the temperature utilized for the mold, and in this regard WAIM teaches the following:
& d.) (Abstract) teaches that injection moulding is a manufacturing process for producing parts from both thermoplastic and thermosetting plastic materials. Material is fed into a heated barrel, mixed, and forced into a mold cavity where it cools and hardens to the configuration of the mold cavity. (Processing Characteristics) teaches that if a thermosetting polymer is not ejected from the injection barrel in a timely manner, chemical crosslinking may occur causing the screw and check valves to seize and potentially damaging the injection moulding machine. As such it is understood that if too much crosslinking or curing transpires potential damage may occur to the injection moulding machine. Noting, that the materials curing process is complete when it is fully harden and that curing may transpire during and after the injection process has begun. 
(Mould Design) teaches that the standard method of cooling is passing a coolant (usually water) through a series of holes drilled through the mould plates and connected by hoses to form a continuous pathway. The coolant absorbs heat from the mould (which has absorbed heat from the hot plastic) and keeps the mould at a proper temperature to solidify the plastic at the most efficient rate. (Warping) teaches that a distorted part may be fabricated if the cooling is too short, material is too hot and a lack of cooling around the tool. Wherein it is understood that the temperature of the mould and implanted for the injection moulding device impacts the curing of the resin. As such the temperature of the mold and implanted for injection molding device are considered result effective 

 	WAIM further suggests that the benefit of utilizing an optimized temperature for the mold and injection molding device is it provides a means for controlling the curing of the thermosetting resin injected into a mold, (Mould Design).
 	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for manufacturing injection molded articles from a resin material of Watanabe, by utilizing an optimized temperature for the mold and injection molding device for a thermosetting plastic resin, as taught by WAIM. Highlighting, implementation of an optimized temperature for the mold and injection molding device for the thermosetting plastic resin is it allows for controlling the curing of the thermosetting resin injected into a mold. 
Regarding claim 12, Watanabe/WAIM are silent on the following limitation(s): 
(b), (c)'s maintain a semi cured state, (d)'s removal of the article in a semi-cured state. 
It should be recalled that WAIM teaches that cooling the mold allows for absorbing heat from the mould (which has absorbed heat from the hot plastic) and keeps the mould at a proper temperature to solidify the plastic at the most efficient rate, (Mould Design). 
Regarding Claim 12, in analogous art for producing electronic components via injection molding from thermoset resins and removing them from the mold, Fujiura suggests details regarding the component in a semi-cured state, including removing the component from the mold in a semi-cured state, and in this regard Fujiura teaches the following: 
([0005]) teaches that the mold temperature is kept at a relatively low temperature (50 to 150 ° C). Furthermore, Fujiura teaches on ([0042]) that Specific examples of the pre-gelling agent include Metabrene (registered trademark) JF-001, JF-003, KP-0929, KP-930, and KP-0917 (trade names manufactured by Mitsubishi Rayon Co., Ltd.). ), ZEFIAC (registered trademark) F-301, F-351, F-320, F-340, F-345 (above, product name manufactured by Aica Kogyo Co., Ltd.) and other (meth) acrylic resins. Can be mentioned. 405 Among these, Metabrene (registered trademark) JF-001 (active temperature 75 to 85 ° C) and ZEFIAC (registered trademark) F-20 (active temperature 100 to 110 ° C) have a thickening effect and a gelling effect during heating. Is preferable because it is high. As such, it is understood that the depending on the pre-gelling compound In re Boesch, 205 USPQ 215 (CCPA 1980). In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Watanabe/WAIM/Fujiura discloses the claimed invention except for the optimized temperature implemented for the mould.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the temperature implemented for the mould, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to optimize the temperature implemented for the mould for the purpose of tailoring the injected materials curing state (semi- or full cured) and the rate at which curing occurs, ([0005]) & (WAIM, Mould Design).
& d.) ([0021]) teaches that the mold is opened, and the electronic / electrical component element encapsulated and molded with a semi-cured epoxy resin 
 	Fujiura further suggests that the benefit of removing the article from the mold in a semi-cured states is it provides a means for the curing reaction rate to be as low as 30 % to 55 %, allowing for the molding time in the mold to be shortened. ([0022]). In addition, the implementation of an optimized temperature utilized for the injection temperature of the liquid epoxy resin and the mold being injected into provides a means for controlling the curing the epoxy resin, 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for manufacturing injection molded articles from a resin material of Watanabe/WAIM, by removing the article from the mold in a semi-cured state, as taught by Fujiura. Highlighting, implementation of removing the article from the mold in a semi-cured states allows for the curing reaction rate to be as low as 30 % to 55 %, in turn the molding time in the mold can be shortened.

B.) Claims 9-10, are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of WAIM in view of Fujiura and in further view of Murakami et al. (JP-2006-199812, citations from Espacenet patent translation, hereinafter Murakami) 
Regarding claim 9, 
Wherein the cylinder comprises a body and a nozzle provided at a distal end of the body, and 
a temperature of the body is set to be 20 to 30°C lower than a curing reaction Page 22 onset temperature of the thermosetting resin composition.
Watanabe teaches the following:
 a.) Depicted in (Fig. 5) and below is an image from the article of the injection molding 
Regarding claim 1, Watanabe/WAIM/Fujiura are silent on the following limitation(s):
 (b)
It should be noted that WAIM teaches that the temperature implemented for the mold impacts the curing of the injected resin. Additionally, WAIM and Fujiura have recognized that the temperature implemented in the injection assembly impacts a partial curing or gelation reaction from proceeding earlier then desired in the injection assembly. The Fujiura also recognizes that the temperature implemented in the injection assembly impacts the fluidity of the injected resin. As noted above, the case law for result effective variables can be applied to the temperature implemented for the mold, the temperature for the injection device and the injection temperature of the liquid epoxy 
Regarding Claim 9, in analogous art for an injection molding machine that implements a thermosetting resin, Murakami suggests details regarding the temperature implemented for body of the injection molding machine, and in this regard Murakami teaches the following: 
([0043]) teaches that the set temperature under the hopper is preferably 30 °C to 80 °C, more preferably 40 °C to 60 °C. If the temperature under the hopper is too high, the conductive epoxy resin composition may flow backward in the cylinder during injection molding, and the mold cavity may not be filled. If the temperature under the hopper is too low, the conductive epoxy resin composition transferred to the tip of the cylinder by the screw may not be sufficiently melted, and the mold cavity may not be filled due to insufficient fluidity. 
 	Murakami further suggests the benefit of a temperature of the molding machines for thermosetting resins increase as one gets closer to the nozzle, with the benefit that optimizing the operational temperature of the injection molding machine, so that the thermosetting material to be injected, would be inhibited from curing at an undesirable time, ([0043]).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for Regarding claim 10, Watanabe/WAIM/Fujiura are silent on the following: 
Wherein a temperature of the nozzle is set to be 10 to 20°C higher than the temperature of the body. 
It should be noted that WAIM teaches that the temperature implemented for the mold impacts the curing of the injected resin. Additionally, WAIM and Fujiura have recognized that the temperature implemented in the injection assembly impacts a partial curing or gelation reaction from proceeding earlier then desired in the injection assembly. Fujiura also recognizes that the temperature implemented in the injection assembly impacts the fluidity of the injected resin. As noted above, the case law for result effective variables can be applied to the temperature implemented for the mold, the temperature for the injection device and the injection temperature of the liquid epoxy resin. 

([0043]) teaches that the temperature of the nozzle portion is preferably 50 °C to 120 °C, more preferably 70 °C to 100 °C. When the temperature of the nozzle part is too high, the epoxy resin may be cured in the cylinder and the conductive epoxy resin composition may not be injected from the cylinder. Moreover, when the temperature of a nozzle part is too low, an electroconductive epoxy resin composition may not fully fuse or melt, and it may be unable to fill the cavity of a metal mold or die, by lack of fluidity / liquidity.
The same rejection rationale and analysis that was used previously for claim 9, can be applied here and should be referred to for this claim as well.
                                                          Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Franssen et al. (US-10,384,382) teaches a method for injection molding thermosetting resin, (Abstract). Wherein the resin is injected into the mold, which had a temperature of 35° C. and was cooled down thereon in 60 seconds. The obtained molded article
Jan Czerski (US-3,859,406 & US-3,698,849) teaches a method for injection molding a polymer, (Abstract). Wherein conditions for injection molding comprise the Cylinder temperatures: 
Groote et al. (US-2017/0,218,192) teaches methods for preparing pre-dynamic cross-linked polymer compositions (Abstract). Wherein the preparing pre-dynamic cross-linked polymer compositions is injection molded, ([0005]). At low temperatures, dynamic cross-linked polymer compositions behave like classic thermosets, ([0026]). A low processing temperature can refer to from about 40° C. to about 80° C. In one example, a low processing temperature can refer to an injection mold temperature of about 60° C, ([0046]). The types of materials utilized are mentioned on ([0075]). Dynamically cross-linked compositions, as disclosed herein combine the processing advantages of thermoplastics and the resilience of thermosets, ([0109]).

 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 
/Andrés E. Behrens Jr./Examiner, Art Unit 1741

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741